                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


SHAWN L. WILLIAMS                           )
                                            )
      Plaintiff,                            )       Case Number: 1: 17-cv-204
                                            )
V.                                          )
                                            )       UNITED ST ATES MAGISTRATE JUDGE
                                            )       RICHARD A. LANZILLO
SUPERINTENDENT                              )
MICHAEL R. CLARK, et al.                    )
                                            )
      Defendant                             )       ORDER
                                            )

      Upon consideration of Defendants' Motion to Sever (ECF No. 53), and the Plaintiffs

Response thereto (ECF No. 57), the Motion is GRANTED as follows:

1.    The Clerk is hereby instructed to TERMINATE the following misjoined Defendants
      from this action: C.O. Villegas, P.S.S. Knight.

2.    Should the Plaintiff wish to proceed with any separate lawsuits against misjoined
      Defendants Villegas and Knight, he may do so by initiating separate actions in
      accordance with the Federal Rules of Civil Procedure.

3.    The Complaint, filed at Case No. 1:17-cv-204, shall proceed against Defendant Beddick
      and Supervisory Defendants Giroux, Clark, Franz, Meure, Irwin, Jones, Anders, Bashor,
      Szelewski, and Kusiak on the allegations stated at ECF No. 4, at ,,21-42 and 114-118,
      and ECF No. 4, at ,,41-42 and 59-65.

4.    The claims stated in this Complaint against Defendants Hammett and Harmon at ECF
      No. 4, at,, 43-54; ,, 119-121 are hereby SEVERED. The Plaintiff has thirty days
      from the date of this order to refile these claims as separate actions. If these new actions
      are timely filed, Plaintiffs in forma pauperis status will continue as originally granted in
      this case.

5.    The Defendants remaining at Case No. 1: 17-cv-204 shall file an answer, motion to
      dismiss, and/or any other relevant pleadings on or before Friday, November 30, 2018.

6.    Williams' Motion for Clarification docketed at ECF No. 62 is DENIED as MOOT as it
      seeks clarification on the status of Defendants' Motion to Sever, which has now been
      decided. Further, Williams seeks clarification as to whether United States District Judge
      Susan Paradise Baxter continues to preside over this action. She does not. This matter
      was reassigned to the undersigned United States Magistrate Judge per order of the Court

                                                1
      on September 24, 2018. See ECF No. 63. See also ECF Nos. 2 and 31 (all parties
      consenting to the jurisdiction of a United States Magistrate Judge).


IT IS SO ORDERED.                                   ,
                                                             .         --~
                                                        ,,,,,.., -•·"•''    _/
                                                                           /'


                                                   ~             'iLd id" ·        d✓
                                                              The Hon. Richar&. Lanzillo
                                                              United States Magistrate Judge

        /Vt'
Dated - ~     1 .,,,/,. / ~ -
         ,1 /,,./
          ----,L-------
                              ,2018.




                                            2
